 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18cr3830 JM
12                                      Plaintiff,
                                                         ORDER ON MOTION IN LIMINE
13   v.
14   SEVAN AMINTOBIA,
15                                    Defendant.
16
17         Presently before the court is the United States of America’s Motion In Limine to
18   Admit Foreign Official Documents from Germany. (Doc. No. 34.) A hearing on the
19   motion was held on October 7, 2019.
20         Mr. Amintobia is charged with attempting to unlawfully procure citizenship or
21   naturalization in violation of Title 18, U.S.C. § 1425 (Count 1) and making false statements
22   on an N-400 in violation of Title 18, U.S.C. § 1546 (Count 2). (Doc. No. 16.)
23         The Government seeks to admit documents it received from Germany pursuant to
24   the Mutual Assistance in Criminal Matters Treaty (MLAT) between Germany and the
25   United States, asserting that the documents are non-hearsay public records and as self-
26   authenticating foreign public records under Federal Rules of Evidence 803(8) and 902(3).
27   (Doc. No. 34). The attestation accompanying the German documents is signed by Tomas
28   Orschitt, a senior prosecutor, of the Freiburg Municipal Court who attests that he is

                                                     1
                                                                                       18cr3830 JM
 1   “authorized to certify under the laws of Federal Republic of Germany that the enclosed
 2   official documents…are originals or identical copies of official documents… deposited
 3   with the Freiburg Municipal Administration, Office for Immigration and Integration,
 4   Berliner Allee 1, 79114 Freiburg.” (Doc. No. 34-3 at 1.) This attestation comports with
 5   the form attestation in the MLAT. (Doc. No. 34-2 at 5.)
 6          Defendant opposes the motion, objecting on the ground that the documents have not
 7   been properly authenticated as required by Federal Rule of Evidence 902(3) because the
 8   government has not demonstrated that either Mr. Orschitt or the Freiburg Municipal Court
 9   is a “competent agency” who may assist the U.S. in providing documents. (Doc. No.
10   35- 2.) The Government filed a Reply to the Opposition. (Doc. No. 38.)
11          Authenticated foreign documents are admissible through a combination of Federal
12   Rules of Evidence 803(8) and 902(3). Rule 803(8) provides an exception to the hearsay
13   rule for “a record or statement of a public office” if it sets out “the office’s activities,” and
14   the opponent does not show that the source of information or other circumstances indicate
15   a lack of trustworthiness. FED. R. EVID. 803(8).
16          Federal Rule of Evidence 902(3) provides that a foreign public document is self-
17   authenticating when it “purports to be signed or attested by a person who is authorized by
18   a foreign country’s law to do so.         The document must be accompanied by a final
19   certification that certifies the genuineness of the signature and official position of the signer
20   or attester – or of any foreign official whose certificate of genuineness relates to the
21   signature or attestation or is in a chain of certificates of genuineness relating to the signature
22   or attestation.” FED. R. EVID. 902(3). Further, the Rule provides: “If all parties have been
23   given a reasonable opportunity to investigate the document’s authenticity and accuracy,
24   the court may, for good cause, either: (A) order that it be treated as presumptively authentic
25   without final certification; or (B) allow it to be evidenced by an attested summary with or
26   without final certification.” FED. R. EVID. 902(3)(A)-(B).
27          Federal Rule of Civil Procedure 44(a)(2)(A)(ii) evidences a foreign official record
28   that is admissible if the record or copy “is attested by an authorized person and is

                                                     2
                                                                                            18cr3830 JM
 1   accompanied either by final certification or by a certification under a treaty or convention
 2   to which the United States and the country where the record is located are parties.” Further,
 3   it provides if reasonable opportunity has been given to all parties to investigate the
 4   authenticity and accuracy of the attested documents, the court may, for good cause shown,
 5   (i) admit an attested copy without final certification…” FED. R. CIV. P. 44(a)(2)(A)(ii).
 6         The explanation provided by the Government in its reply negates Defendant’s
 7   objections to the admittance of the documents. The MLAT enumerates the competent
 8   German authorities that may initiate and execute treaty requests from the United States.
 9   The “Amtsgerichte” which translates to local courts, appears on the list. See Doc. No. 38
10   at 22, Exhibit C, “the Appendix.” The Amtsgerichte Freiburg as a Local Court is, therefore,
11   an appropriate German authority under the MLAT. Mr. Orschitt was summoned by a judge
12   of the Amtsgerichte Freiburg to certify the documents under German law, and the
13   attestation Mr. Orschitt provided comports with the MLAT requirements and conforms
14   with the Rule 44(a)(2) and the first requirement of Rule 902(3). See U.S. v. Perlmuter, 693
15   F.2d 1290, 1293 (9th Cir. 1982) (“The trial court is correct in its determination that the first
16   requirement of 902(3) was not met, that requirement is that the document be executed or
17   attested by a person who is acting in an official capacity and who is authorized by the laws
18   of that country to make the attestation or execution.”). Therefore, the court finds the
19   authenticated German documents to be admissible under Federal Rule of Evidence 902(3)
20   and Federal Rule of Civil Procedure 44(a)(2).
21         Moreover, the court exercises its discretion and admits the documents under the
22   “good cause” exception to Rule 902(3). Nothing suggests inappropriate behavior on the
23   Government’s part in attempting to procure the documents and defense counsel has been
24   aware of the existence of these documents for quite some time. See U.S. v. Pacheco-Lovio,
25   463 F.2d 232 (9th Cir. 1972) (upholding the discretion of the trial judge to admit, under
26   Rule 44(a)(2), a copy of a Mexican birth certificate, even though the final certification of
27   which had come from an immigration officer not a State Department employee as required
28   by the Rule).

                                                    3
                                                                                          18cr3830 JM
 1         In accordance with the foregoing, and as set forth on the record at the hearing, the
 2   court grants the Government’s motion in limine.
 3         IT IS SO ORDERED.
 4   Dated: October 10, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                     18cr3830 JM
